Citation Nr: 0401491	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-05 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from December 1979 to 
December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, denying the veteran's 
claim to reopen the issue of entitlement to service 
connection for schizophrenia.  Prior to the veteran's 
initiation of his claim to reopen, service connection for 
schizophrenia had been denied by the RO in a rating decision 
of May 1998.  No appeal from that denial was thereafter 
initiated.  

In his VA Form 9, Appeal to the Board of Veterans' Appeals, 
received by the RO in April 2002, the veteran specifically 
requested a Board hearing in Washington, DC.  Such proceeding 
was thereafter scheduled to occur in March 2004, but in 
correspondence submitted to the Board in December 2003, the 
veteran withdrew his request for a Board hearing.  No other 
request for a hearing remains pending at this time.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran if further action is required on the part of the 
veteran.


REMAND

It is contended by the veteran that further evidentiary 
development is needed in this instance in order to obtain his 
service personnel records.  According to the representative, 
such records, which are absent from the claims folder, are 
needed in an effort to ascertain whether they indicate that 
his security clearance as an aerospace ground equipment 
mechanic at Whiteman Air Force Base, where stealth bombers 
were developed, was in any way adversely affected by an in-
service onset of his schizophrenia.  An adverse security 
determination may indicate an in-service change in the 
appellant's mental status.  Under VA's duty-to-assist 
obligation, the retrieval of such records is found to be 
necessary.  

It is also noteworthy that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
became law following the initiation of the claim to reopen 
herein at issue.  The VCAA significantly added to the 
statutory law concerning the VA's duties when processing 
claims for VA benefits by redefining the obligations of VA 
with respect to its duty to assist and including an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  

Under the VCAA, "Quartuccio sufficient" notice of what 
evidence is needed to substantiate the claims in question 
must be provided to the veteran.  Thus, under the VCAA, 
notice of what portion of that necessary evidence the veteran 
is personally required to submit, and notice of what portion 
of what evidence VA will secure, is necessary.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, however, 
the only attempt to furnish the required notice was by means 
of the statement of the case of April 2002, wherein the RO 
cited the provisions of 38 C.F.R. § 3.159 (2003).  In the 
absence of Quartuccio sufficient notice under the VCAA, 
remand to the RO is required.  In remanding this case, the 
Board finds that the veteran has never been provided 
sufficient notice under 38 U.S.C.A. § 5103 (West 2002), and, 
as such, the holding in VAOPGCPREC 08-03 (Dec. 22, 2003) is 
not for application.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the veteran's claim to 
reopen the issue of entitlement to 
service connection for schizophrenia.  As 
part of such actions, the RO must advise 
the veteran of the specific information 
and evidence needed to substantiate such 
claim, and furnish notice to him in 
writing of what specific evidence, if 
any, must be obtained by him and 
precisely what specific evidence, if any, 
will be retrieved by VA.  

The veteran must also be instructed as to 
his right to submit any argument or 
evidence in support of his claim and that 
such must be received by VA within one 
year from the date such notice is sent.  
Notice must also be provided to the 
veteran that, as a result of recent 
changes to 38 U.S.C.A. § 5103(b), 
retroactively effective from November 9, 
2000, the Board is permitted to render a 
decision on a claim before the expiration 
of the one-year period.  See Veterans 
Benefits Act of 2003, P.L. 108- __ , 
Section 701 (H.R. 2297, December 16, 
2003).  

2.  The RO should through contact with 
the National Personnel Records Center, 
the applicable service department, or 
other source, obtain a complete set of 
the veteran's service personnel records 
for inclusion in the claims folder.

3.  Lastly, the RO should readjudicate 
the veteran's claim to reopen the issue 
of entitlement to service connection for 
schizophrenia, based on all of the 
evidence of record and all pertinent 
legal authority, inclusive of the VCAA.  
If the benefit sought on appeal continues 
to be denied, the veteran and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded the opportunity to respond 
thereto.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


